Per Curiam.

The defendant is sued as guarantor on a lease. The defense is a general denial, and the record fails to disclose any evidence to support the judgment rendered in favor of the plaintiff.
*732The guaranty agreement was executed by the Bavarian Star Brewery, to which corporation the lease was assigned as security. Subsequently, on a dissolution of this company, its receiver sold the lease at auction and the purchaser On such sale assigned the same to this defendant, but in neither of these assignments did the assignee assume the surety obligation either expressly or by implication (Fernschild v. Yuengling Brewing Co., 154 N. Y. 667), and the judgment must be reversed.
Present: Beekman, P. J., Giegerich and O’Gorman, JJ.
Judgment reversed and new trial ordered, with costs to appellant to abide event.